Opinion by
Mb. Justice Fell,
The facts that give rise to the question to be considered in this case are fully stated in the report of the case in 20 Pa. Superior Ct. 36.
It was conclusively established by the verdict that the plaintiff was the sole heir of the decedent, who died intestate. She inherited all the real estate. She had no notice of the proceedings in partition, and the parties to that proceeding had no interest in the land. The judgment in partition did not decide *605the title, nor create a new one. It did not transfer the title from the decedent to the parties to the proceedings, but operated only on the title which they possessed : McClure v. McClure, 14 Pa. 134; Allen v. Gault, 27 Pa. 473; Dresher v. Allentown Water Co., 52 Pa. 225. The plaintiff in order to establish her right did not attack this judgment collaterally. The judgment did not stand in her way as her right had not been adjudged by it. As to her it was a mere nullity. Her title was complete unless by silence when it was her duty to speak or by acquiescence in the acts of others to their prejudice, she was estopped. Of this there was not the slightest proof. She knew nothing of her lather’s death until shortly before she asserted her rights.
The judgment is affirmed.